DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Matthew Stanford on August 26,2022.
a. Amendment to the Specification:
This examiner’s amendment replaces paragraph [0047] with the following rewritten paragraph:
--[0047]	In one embodiment of the present invention, As shown in FIG. 1, a system for data mapping and storing in digital three-dimensional oscilloscope in accordance with the present invention comprises: an Analog-to Digital Convertor (ADC) module 1, an extraction module 2, a trigger module 3, a first in, first out (FIFO) module 4, a mapping address calculation module 5, a RAM array module 6, a waveform data comparison and control module 7, a waveform data output control module 8, an upper computer module 9 and a display module 10. Each module is detailed as follows.--
b. Amendment to the claims:
This examiner’s amendment replaces claim 1 with the following:
--1.	(Currently Amended) A system for data mapping and storing in digital three-dimensional oscilloscope, comprising: 
an upper computer module;
an Analog-to-Digital Convertor (ADC) module, which comprises four ADC submodules respectively corresponding to four channels, wherein the four ADC submodules respectively acquire the input signals of the four channels and output four waveform data ADC_DATA_1, ADC_DATA_2, ADC_DATA_3, ADC_DATA_4, the resolutions of the four ADC submodules all are M bits, the number of the data points outputted by an ADC submodule in one synchronization period of the data output synchronization clock is N;
an extraction module, wherein the extraction module receive the four waveform data ADC_DATA_1, ADC_DATA_2, ADC_DATA_3, ADC_DATA_4 and respectively extract data from them according to a numerical divisor set by the upper computer module, and four extracted waveform data DATA_IN_1, DATA_IN_2, DATA_IN_3, DATA_IN_4 are obtained and denoted by extracted waveform data DATA_IN_i, i=1,2,3,4, i is the serial number of channel; if the divisor is less than N, the extraction mode is denoted by extraction mode A, N points of data of an extracted waveform data DATA_IN_i are combined into one data of an extracted waveform data EXTRACT_DATA_i, the four extracted waveform data DATA_IN_i, i=1,2,3,4, are combined synchronously, and after a combination is complete, the extraction module generates a valid data flag, the continuous valid data flags constitute a valid data flag signal EXTRACT_VALID; if the divisor is equal to N, the extraction mode is denoted by extraction mode B, one point of data of an extracted waveform data DATA_IN_i is taken as one data of an extracted waveform data EXTRACT DATA_i, the four extracted waveform data DATA_IN_i, i=1,2,3,4, are taken synchronously, and after a taking is complete, the extraction module generates a valid data flag, the continuous valid data flags constitute a valid data flag signal EXTRACT_VALID;
a trigger module, wherein the extraction module sends the four extracted waveform data EXTRACT_DATA_i, i=1,2,3,4, and the valid data flag signal EXTRACT_VALID to the trigger module, and the trigger module generates a trigger signal TRIG_OUT according to a plurality of trigger parameters and a trigger channel set by the upper computer module;
a first in, first out (FIFO)  module, wherein the extraction module delays, and then sends the four extracted waveform data EXTRACT_DATA_i, i=1,2,3,4, and the valid data flag signal EXTRACT_VALID to the FIFO module, the trigger module sends the trigger signal TRIG_OUT to the FIFO module; the FIFO module comprises four FIFO submodules DTO_FIFO_i, i=1,2,3,4, respectively corresponding to four extracted waveform data EXTRACT_DATA_i, i=1,2,3,4, the FIFO module buffers the four extracted waveform data EXTRACT_DATA_i, i=1,2,3,4, according to the valid data flag signal EXTRACT_VALID and the trigger signal TRIG_OUT: when the valid data flag signal EXTRACT_VALID is turned into high level, the four FIFO modules enter write mode, the four extracted waveform data EXTRACT_DATA_i, i=1,2,3,4, are respectively written into corresponding FIFO submodules DTO_FIFO_i, i=1,2,3,4, when the amount of the data written into the four FIFO submodules reaches a pre-trigger depth which is set by the upper computer module, the four FIFO modules enter read-while-write mode; when a trigger signal TRIG_OUT arrives, the four FIFO submodules continuously output their extracted waveform data, which are denoted by FIFO output data Xi，i=1,2,3,4, until a frame of extracted waveform data are completely outputted, at the same time, the FIFO module generates a valid output data flag upon one extracted waveform data output, the continuous valid output data flags constitute a valid output data flag signal FIFO_VALID;
a mapping address calculation module, wherein the mapping address calculation module receives FIFO output data Xi，i=1,2,3,4, and valid output data flag signal FIFO_VALID, and then calculates a mapping address and a RAM serial number for each point data of FIFO output data Xi，i=1,2,3,4, in parallel:
1): setting valid output data flag number k to 1;
2): monitoring the valid output data flag signal FIFO_VALID, when the valid output data flag signal FIFO_VALID is turned into high level, which means FIFO output data Xi，i=1,2,3,4, are valid, then going to step 3);
3): initializing data serial number n to 1;
4): calculating serial number 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 of nth point data
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 of kth data 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
of FIFO output data Xi in a screen of data points: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, where 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, if the extraction mode is extraction mode A, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, if the extraction mode is extraction mode B;
5): calculating address 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 in 3D waveform database according to point data
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
;
6): calculating mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 and RAM serial number
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 for point data
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
:
    PNG
    media_image12.png
    37
    193
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, where 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 is the cycle number at the time of current calculation, where H is the number of vertical points of the screen of DTO;
7): judging whether 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, if yes, then letting 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 and returning to step 4), otherwise, going to step 8);
8): judging whether 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, if yes, then letting 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 and returning to step 2), otherwise, going to step 1), where K=L/N under the circumstance that the extraction mode is extraction mode A, or K=L under the circumstance that the extraction mode is extraction mode B, L is the number of horizontal points of the screen of DTO;
a RAM array module, wherein the RAM array module comprises 4×N dual port RAMs, the address depth of each dual port RAM is L×H/(4×N), the bit-width of the storage unit corresponding to an address of dual port RAM is 2+M, where the 2 high bits are used for storing the channel ID, the M low bits are used for storing waveform probability value;
a waveform data comparison and control module, wherein the waveform data comparison and control module comprises 4×N waveform data comparison modules, which respectively correspond to the 4×N dual port RAMs, the waveform data comparison and control module performs the parallel reading and writing control of the 4×N dual port RAMs as follows:
1): initializing waveform frame number c to 1;
2): initializing circle number f to 1;
3): comparing and processing the waveform probability values in 4×N dual port RAMs: after each four pairs of mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 and RAM serial number
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, i=1,2,3,4, are calculated, the mapping address calculation module reduces the rate of the four pairs of mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 and RAM serial number
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, i=1,2,3,4, by 4 times, and send the four pairs of mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 and RAM serial number
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, i=1,2,3,4, to the RAM array module and the waveform data comparison and control module in parallel; for each channel, the waveform data comparison and control module determines a channel ID by the channel corresponding to point data
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, then sends the determined channel ID to waveform data comparison module 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
; at the same time, the waveform data comparison and control module reads out a channel ID and a waveform probability value from a storage unit of dual port RAM
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 according to mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
, and then sends the readout channel ID and the readout waveform probability value to waveform data comparison module 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
; waveform data comparison module 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 processes the readout channel IDs and the waveform probability values according to the following three conditions:
if the priority of the read out channel ID is lower than that of the determined channel ID, then the readout waveform probability value is set to 1, the readout channel ID is set to the determined channel ID, then the readout channel ID and the readout waveform probability value are stored back into the storage unit of mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 in dual port RAM
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
;
if the priority of the read out channel ID is equal to that of the determined channel ID, then the readout waveform probability value is added by 1, the readout channel ID and the readout waveform probability value are stored back into the storage unit of mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 in dual port RAM
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
;
if the priority of the read out channel ID is higher than that of the determined channel ID, then the readout waveform probability value is added by 1, the readout channel ID and the readout waveform probability value are stored back into the storage unit of mapping address 
    PNG
    media_image9.png
    43
    40
    media_image9.png
    Greyscale
 in dual port RAM
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
;
4) judging whether RAM serial number
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 is less than 4×N, if yes, then returning to step 3), otherwise, going to step 5);
5) judging whether 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, if yes, then returning to step 6), otherwise, letting 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 and returning to step 3);
6) judging whether 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, if yes, then returning to step 2), otherwise, a waveform storage is completed, and outputting a waveform data output signal, where the C is a frame number for waveform mapping, which is set by the upper computer module;
a waveform data output module, when a waveform data output signal is outputted by the waveform data comparison and control module, the waveform data output control module sets waveform frame number c to 0, and then takes the control of the RAM array, sets the read mode of each dual port RAMs in the RAM array module to read_first mode, and then sends the waveform probability values outputted by RAM array module to the upper computer module, the upper computer module converts each waveform probability value into RBG values;
a display module, the upper computer module sends the RBG values of each waveform probability value to the display module, the display module displays the waveforms of input signals of four channels on a screen according the RBG values.--


Allowable Subject Matter
3.	Claims 1-2 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-2 is the inclusion of the extraction module, the trigger module, the FIFO module, the mapping address calculation module, the RAM array module, the waveform data comparison and control module, and the waveform data output module as specifically set forth in the claimed combination as recited in independent claim 1. It is these limitations found in each of the claims that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864